DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2021 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-165942, filed on 09/30/2020.

Preliminary Amendment
 A preliminary amendment was filed on 9-29-2021, amending the claims and abstract. Examiner notes no new mater was added. 

Claim Objection
Claim 3 is objected to because it recites “the warehouses being respectively identified”, and appears to be typographical error, as claim 3 provides antecedent basis for “a storehouse.” Therefore, the claim should be amended to recite “the storehouses being respectively identified”. Appropriate correction is required. Claims 4-7 are objected to by virtue of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: “a second product that is transportable to the specified location by the vehicle in conjunction with a first product that is the product in the required time or within a time longer than the required time by a predetermined time or at the arrival time or by a time later than the arrival time by the predetermined time”. It is unclear whether this transportation must take place of: (i) “a second product … in the required time or within a time longer than the required time by a predetermined time or at the arrival time or  by a time later than the arrival time by the predetermined time”; (ii) “a second product … within a time longer that the required time: (a) by a predetermined time or (b) at the arrival time or (c) by a time later than the arrival time by the predetermined time”. For examination purposes the claim will be interpreted as (i) “a second product … at the arrival time”.  Claim 11 is rejected by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because although claims 1-10 are directed to a “system”, the bodies of the claims merely recite a series of programs (an acceptor (Claim 1), an identifier (Claim 1), a notifier (Claim 2), and a communicator (Claims 6 and 10)). These programs do not appear to be anything more than software programs. As suggested by this Application’s specification (See Paragraph [0362] of the Application, as published), “any distribution method of such programs can be used, and the programs can be stored and distributed in a recording medium, such as a memory card, a compact disc (CD)-ROM, and a digital versatile disk (DVD)-ROM, or can be distributed via a communication medium, such as the Internet.” Therefore, under broadest reasonable interpretation, the modules and units could be software. Thus, the "system" claims recite software per se (i.e., software programs not stored or processed on any physical media).
Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on computer-related non-statutory subject matter.
Claims 2-10 are rejected by virtue of dependency.
“The device” of independent Claims 12 and 13 is interpreted to be a processing device 100 as disclosed in this Application’s specification, therefore these independent claims each fall within one of the four statutory categories of invention. 
Examiner suggests Applicant positively recite a processing device/processor in claims 1-10 to overcome the current rejection.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-11 are directed to a system (i.e., a machine, as interpreted for subject matter eligibility); claim 12 is directed to a device (i.e., a machine); and claim 13 is directed at a method (i.e., a process). Therefore, claims 1-13 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One

Independent claims 1, 12 and 13 substantially recite accepting product information relating to a product purchasable by a user and performance information indicating vehicle performance of a vehicle associated with the user; and identifying a required time required for the vehicle to transport the product relating to the accepted product information to a specified location specified by the user or identification of an arrival time at which the product, transported by the vehicle, arrives at the specified location, based on the accepted performance information.

The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claims 1, 12 and 13 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent). The claim recites the additional elements of: (i) An information processing system (Claims 1 & 13), (ii) a device (Claims 12 & 13), (iii) an acceptor (Claims 1 & 12), and (iv) an identifier (Claims 1 & 12).

The additional elements of (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent). The claim recites the additional elements of: (i) An information processing system (Claims 1 & 13), (ii) a device (Claims 12 & 13), (iii) an acceptor (Claims 1 & 12), and (iv) an identifier (Claims 1 & 12) are recited at a high level of generality (see [0358] of the Applicants PG Publication discussing the system and the device, [0043] discussing the acceptor, [0045] discussing the identifier) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).

Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 1 showing all the additional elements (i) An information processing system (Claim 1 & 13), (ii) a device (Claim 12 & 13), (iii) an acceptor (Claims 1 & 12) (contained within Information Processing Device 200), and (iv) an identifier (Claims 1 & 12) (contained within Information Processing Device 200) in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.


Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims 1, 12 and 13 are ineligible.

Dependent Claims 8-9 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claim 1 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 8-9 are also ineligible.

Step 2A, Prong Two

Dependent Claim 2 further narrow the previously recited abstract idea limitations. Claim 2 also recites the additional elements of a notifier, which is recited at a high-level of generality (See [0045] of the Applicants PG Publication disclosing the notifier) such that when viewed as whole/ordered combination, the additional elements do no more than merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a notifier does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 2 is ineligible.



Step 2A, Prong Two

Dependent Claim 3 further narrow the previously recited abstract idea limitations. Claim 3 also recites the additional elements of (i) a storage that stores information, which is recited at a high-level of generality (See [0282] of the Applicants PG Publication disclosing the storage) such that when viewed as whole/ordered combination, the additional elements do no more than merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of (i) a storage that stores information does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 3 is ineligible.

Dependent Claims 4-5 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claim 3 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 4-5 are also ineligible.


Step 2A, Prong Two

Dependent Claim 6 further narrow the previously recited abstract idea limitations. Claim 6 also recites the additional elements of (i) a communicator, which is recited at a high-level of generality (See [0370] of the Applicants PG Publication disclosing the communicator) such that when viewed as whole/ordered combination, the additional elements do no more than merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of (i) a communicator does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 6 is ineligible.

Dependent Claim 7 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claim 6 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 7 is also ineligible.


Step 2A, Prong Two

Dependent Claim 10 further narrow the previously recited abstract idea limitations. Claim 10 also recites the additional elements of (i) a communicator, and (ii) an information processing device, which are recited at a high-level of generality (See [0370] of the Applicants PG Publication disclosing the communicator, and [0013] of the Applicants PG Publication disclosing the information processing device) such that when viewed as whole/ordered combination, the additional elements do no more than merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of (i) a communicator, and (ii) an information processing device do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 10 is ineligible.



Step 2A, Prong Two

Dependent Claim 11 further narrow the previously recited abstract idea limitations. Claim 11 also recites the additional elements of a controller, which is recited at a high-level of generality (See [0045] of the Applicants PG Publication disclosing the controller) such that when viewed as whole/ordered combination, the additional elements do no more than merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f))

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of (i) a controller does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 11 is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102 (a)(1) & (b)(2) as being anticipated by Laury (US 20190228375).

Claim 1:
Laury teaches:

An information processing system characterized by comprising:
(Laury – [0009] - "the delivery management system can generate a delivery route for the autonomous delivery vehicle to traverse. The delivery route can include one or more pickup locations for loading the ordered items/products onto the autonomous delivery vehicle, and a delivery location where the delivery recipient can pick up or otherwise obtain the ordered items/products.")

an acceptor that accepts product information relating to a product purchasable by a user and
(Laury - [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as … identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc." [0131] – “The device 600B can include a communication circuit 646 (e.g., a circuit, such as including one or more antennas, a receiver/transmitter (acceptor)” )

performance information indicating vehicle performance of a vehicle associated with the user; and
(Laury - [0076] - "The optimization mechanism 142 can be used to calculate a cost score for each of the combinations/groupings/sequences using one or more predetermined equations/processes that factor in the characteristics/traits of the associated route along with available resources, such as location of delivery vehicles and their statuses (e.g., remaining fuel or available travel distance, remaining cargo space, requirements for remaining cargo, etc.).")

an identifier that performs identification of an arrival time at which the product, transported by the vehicle, arrives at the specified location, based on the accepted performance information.
(Laury - [0039] - " the delivery management system 100 can send a message to the user device 112 to notify the delivery recipient 102 when the vehicle current location 214 reaches or crosses a messaging threshold 218 (e.g., a distance, such as n miles/feet, or a landmark, such as m blocks/intersections, away from the corresponding delivery location) relative to one or more of the delivery locations 212. Accordingly, the delivery management system 100 and/or the vehicle can notify the delivery recipient 102 of the estimated time of arrival and/or the actual arrival, access code or key for retrieving the requested payload 106 from the selected vehicle, etc." [0076] - "The delivery management system 100 can group and/or sequence the missions/tasks using the optimization mechanism 142 of FIG. 1 as discussed above. For example, the delivery management system 100 can use the optimization mechanism 142 to generate a set of different combinations/groupings/sequences of remaining tasks. The optimization mechanism 142 can further calculate routes that correspond to the combinations/groupings/sequences of the tasks and characteristics/traits associated with the routes (e.g., a route distance, a travel time, a resource/energy estimated for traversing the route, etc.). The optimization mechanism 142 can be used to calculate a cost score for each of the combinations/groupings/sequences using one or more predetermined equations/processes that factor in the characteristics/traits of the associated route along with available resources, such as location of delivery vehicles and their statuses (e.g., remaining fuel or available travel distance, remaining cargo space, requirements for remaining cargo, etc.).")

Claim 2:

Laury as applied to Claim 1 teaches those respective limitations. Laury additionally teaches:


characterized by further comprising a notifier that notifies the user of the required time or the arrival time.
(Laury - [0039] - " the delivery management system 100 can send a message to the user device 112 to notify the delivery recipient 102 when the vehicle current location 214 reaches or crosses a messaging threshold 218 (e.g., a distance, such as n miles/feet, or a landmark, such as m blocks/intersections, away from the corresponding delivery location) relative to one or more of the delivery locations 212. Accordingly, the delivery management system 100 and/or the vehicle can notify the delivery recipient 102 of the estimated time of arrival and/or the actual arrival, access code or key for retrieving the requested payload 106 from the selected vehicle, etc.")

Claim 12:
Laury teaches:

A device characterized by comprising:
(Laury – [0016] – “a delivery management system 100 (e.g., one or more computing devices, such as servers, in which aspects of the described technology may operate)”)

The remainder of this claim is rejected using the same rationale as Claim 1.

Claim 13:
Laury teaches:

A method characterized by comprising:
(Laury – [0123] – “Further, the methods 500A and 5008 can combine three primary systems or system components that are required to implement such an operation in the field:” [Claim 1] – “A method of operating a system for delivering a requested payload, the method comprising:”)

The remainder of this claim is rejected using the same rationale as Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laury (US 20190228375) as applied in Claim 1 in view of Taniguchi (US 20210241224) (PCT/JP2019026951).

Claim 3:
Laury teaches the limitation associated with Claim 1. Additionally, Laury teaches:

characterized in that the identifier from a storage that stores either one or more pieces of information in each of which identification information identifying a shop selling a product and the product information relating to the product that the shop sells are associated with each other,
(Laury - [0015] - "Aspects of the invention described herein may be stored or distributed on tangible, non-transitory computer-readable media, including magnetic and optically readable and removable computer discs, or stored in firmware in chips (e.g., EEPROM chips)." [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can … identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.”)

extracts one or more pieces of identification information associated with the accepted product information, and
(Laury -  [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as … identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.”)

 identifies arrival time at which each of the products, transported to the specified location, arrives at the specified location,
(Laury - [0039] - "the delivery management system 100 can send a message to the user device 112 to notify the delivery recipient 102 when the vehicle current location 214 reaches or crosses a messaging threshold 218 (e.g., a distance, such as n miles/feet, or a landmark, such as m blocks/intersections, away from the corresponding delivery location) relative to one or more of the delivery locations 212. Accordingly, the delivery management system 100 and/or the vehicle can notify the delivery recipient 102 of the estimated time of arrival and/or the actual arrival, access code or key for retrieving the requested payload 106 from the selected vehicle, etc."  [0076] – “For example, the delivery management system 100 can use the optimization mechanism 142 to generate a set of different combinations/groupings/sequences of remaining tasks. The optimization mechanism 142 can further calculate routes that correspond to the combinations/groupings/sequences of the tasks and characteristics/traits associated with the routes (e.g., a route distance, a travel time, a resource/energy estimated for traversing the route, etc.).")

the shops being respectively identified by the extracted one or more pieces of identification information,
(Laury -  [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as identification of the delivery recipient 102 and/or the user device 112, the delivery locations 212 (represented as, e.g., an address or a location provided during the order or a location corresponding thereto, such as a parking location predetermined by the system or GPS coordinates), a permission to access private property (e.g., for entering driveways, parking lots, etc.), identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.”)

Laury does not explicitly teach, however Taniguchi, in the same field of endeavor, teaches:

the warehouses being respectively identified by the extracted one or more pieces of identification information.
(Taniguchi - [0060] - "the control unit 53 of the management center 50 selects a vehicle waiting area 40 having an unmanned delivery vehicle 80 that can arrive at the selected merchandise collection point comprising the selected store 20 or the warehouse 30, in the shortest delivery time or at the earliest possible time, such as a returning unmanned delivery vehicle that belongs to the vehicle waiting area 40 or the one that is standing by at another vehicle waiting area 40.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the delivery management system of Taniguchi in order to improve the system’s ability “to deliver ordered items to designated delivery addresses quickly and efficiently” (Taniguchi – [0015])

Claim 4:
Laury in view of Taniguchi as applied in Claim 3 teaches those limitations. Additionally, Laury teaches:

characterized in that the storage stores either one or more pieces of the information in each of which the identification information identifying the shop,
(Laury -  [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as identification of the delivery recipient 102 and/or the user device 112, the delivery locations 212 (represented as, e.g., an address or a location provided during the order or a location corresponding thereto, such as a parking location predetermined by the system or GPS coordinates), a permission to access private property (e.g., for entering driveways, parking lots, etc.), identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.”)

the product information relating to the product that the shop sells, and
(Laury - [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as identification of the delivery recipient 102 and/or the user device 112, the delivery locations 212 (represented as, e.g., an address or a location provided during the order or a location corresponding thereto, such as a parking location predetermined by the system or GPS coordinates), a permission to access private property (e.g., for entering driveways, parking lots, etc.), identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.)

the identifier extracts the one or more pieces of identification information each of which is associated with the accepted product information and
(Laury -  [0054] - "the example interaction 400 can include device instructions for delivering the requested payload 106 in response to an order. For example, when the delivery recipient 102 orders or requests the payload 106, the delivery management system 100 can receive an order detail 406 from the merchant interface mechanism 114, the user device 112, etc. The order detail 406 can include information corresponding to the order, such as identification of the delivery recipient 102 and/or the user device 112, the delivery locations 212 (represented as, e.g., an address or a location provided during the order or a location corresponding thereto, such as a parking location predetermined by the system or GPS coordinates), a permission to access private property (e.g., for entering driveways, parking lots, etc.), identification of the requested payload 106 and/or the merchant user 104 (e.g., a specific provider, such as a store/restaurant or a location thereof), special accessibility options during payload 106 retrieval (such as based on end-user recipient requests including disabilities or physical constraints), etc.”)

Laury does not explicitly teach, however Taniguchi, in the same field of endeavor, teaches:

stock information indicating whether or not the product is in stock in the shop are associated with one another or one or more pieces of the information
(Taniguchi - [0058] - "The transceiver 51 of the management center 50 receives the product inventory information 21a from each stores 20 and each warehouses 30 via the network 60, registers the same to the memory unit 52 as database, and transmits the product inventory information 21a to the control unit 53. The control unit 53 of the management center 50 can thus assess the product inventory information 21a regarding the goods 21 at all the stores 20 and warehouses 30 under control, ensuring centralized control." [0060] - "Receiving the product order information 71 of the user 70 ... the transceiver 51 of the management center 50 registers the product order information 71 to the memory unit 52, and outputs the product order information 71 to the control unit 53." [0062] - "The control unit 53 of the management center 50 creates the product delivery information 54 including a selected product accumulation point 54a, namely a store 20 or warehouse 30, a vehicle waiting area 54b, the user information 71b, the ordered item 71c, and the delivery address 71d,")

in each of which the identification information identifying the storehouse,
(Taniguchi - [0064] - "Receiving the information in step AS, the control unit 53 of the management center 50 refers to the product inventory information 21a, selects a merchandise collection point (storehouse), where the ordered item  71c contained in the product order information 71 is in stock and which is nearest to the delivery address 71d,")

the product information relating to the product stored in the storehouse,
(Taniguchi - [0064] - "Receiving the information in step AS, the control unit 53 of the management center 50 refers to the product inventory information 21a, selects a merchandise collection point (storehouse), where the ordered item  71c contained in the product order information 71 is in stock and which is nearest to the delivery address 71d,".

stock information indicating whether or not the product is in stock in the storehouse are associated with one another, and
(Taniguchi - [0064] - "Receiving the information in step AS, the control unit 53 of the management center 50 refers to the product inventory information 21a, selects a merchandise collection point (storehouse), where the ordered item  71c contained in the product order information 71 is in stock and which is nearest to the delivery address 71d,")

the stock information indicating that the product relating to the product information is in stock, from the storage.
(Taniguchi - [0064] - "Receiving the information in step AS, the control unit 53 of the management center 50 refers to the product inventory information 21a, selects a merchandise collection point (storehouse), where the ordered item  71c contained in the product order information 71 (accepted product information) is in stock and which is nearest to the delivery address 71d,")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the delivery management system of Taniguchi in order to improve the system’s ability “to deliver ordered items to designated delivery addresses quickly and efficiently” (Taniguchi – [0015])

Claim 5:
Laury in view of Taniguchi as applied in Claim 3 teaches those limitations. Laury does not explicitly teach, however Tanguchi, in the same field of endeavor, teaches:

characterized in that the identifier determines one shop or storehouse that provides the user with the product out of the shops or the storehouses each of which is identified by one of the extracted one or more pieces of identification information, based on the identified one or more required times or arrival times.
(Taniguchi - [0049] - "Even if desired goods 21 are not in stock at the store 20, the ordered item 21 can be directly delivered from the warehouse 30 to the delivery address, thus ensuring quicker delivery of the ordered item 21." [0061] – “If the ordered item 71c is not in stock in the merchandise collection points comprising the store 20 or the warehouse 30 nearest to the delivery address 71d, the control unit 53 of the management center 50 selects a second merchandise collection points comprising the store 20 or the warehouse 30 that is the second nearest to the delivery address.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the delivery management system of Taniguchi in order to improve the system’s ability “to deliver ordered items to designated delivery addresses quickly and efficiently” (Taniguchi – [0015])

Claim 6:
Laury in view of Taniguchi as applied in Claim 5 teaches those limitations. Laury does not explicitly teach, however Tanguchi, in the same field of endeavor, teaches:

characterized by further comprising: a communicator that sends information identifying the vehicle to a sending destination corresponding to the determined one shop or storehouse.
(Taniguchi - [0065] - "In step A 7, the control unit 53 of the management center 50 selects the unmanned delivery vehicle 80 on standby at the selected vehicle waiting area 40 based on the vehicle identification information 85, and in step A8, creates product delivery information 54 including the selected store 54a, the vehicle waiting area 54b, the user  information 71b, the ordered item 71c, and the delivery address 71d. In step A9, the control unit 53 of the management center 50 transmits the product delivery information 54 to the selected unmanned delivery vehicle 80 at the selected vehicle waiting area 40, and in step Al0, transmits the product delivery information 54 to the warehouse 30, which is the selected merchandise collection point.” [0066] – “Receiving the product delivery information 54 in step All, the control unit 82 of the unmanned delivery vehicle 80 transmits the notice of commencement of delivery 82a and vehicle identification information 85 to the management center 50 via the network 60, and in step A12, controls the running unit 81 based on the product delivery information 54 to autonomously travel toward the selected warehouse 30. Meanwhile, in step A13, receiving the product delivery information 54, the warehouse terminal equipment 31 of the warehouse 30 picks the ordered item 71c based on the product delivery information 54, and waits for the arrival of the unmanned delivery vehicle 80 in charge of the delivery of the ordered item 71c.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the delivery management system of Taniguchi in order to improve the system’s ability “to deliver ordered items to designated delivery addresses quickly and efficiently” (Taniguchi – [0015])

Claim 7:
Laury in view of Taniguchi as applied in Claim 5 teaches those limitations. Additionally, Laury teaches:

characterized in that the identifier further determines a movement route including a route from a location of the vehicle to a pick-up location at which the vehicle picks up the product and
(Laury - [0066] - "For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206 (location of the vehicle), the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216 (movement route).

a route from the pick-up location to the specified location, and
(Laury - [0066] - "For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206 (location of the vehicle), the pickup locations 208, the delivery locations 212, (specified location) etc.) along the delivery route 216 (movement route).”)

identifies the required time or the arrival time, based on the determined movement route, and
(Laury - [0076] - "The optimization mechanism 142 can further calculate routes that correspond to the combinations/groupings/sequences of the tasks and characteristics/traits associated with the routes (e.g., a route distance, a travel time (required time), a resource/energy estimated for traversing the route, etc.).")

the pick-up location is a location located between a location of the determined one shop or storehouse and the location of the vehicle.
(Laury - [0026] - "The pickup locations 208 can include geographic locations and/or facilities where products or items can be accessed (e.g., stores, distribution centers, loading zones, etc.)." [Fig. 2] - interpreted as the vehicle loading area 208 is between the starting location of 206, and the store.)

Claim 9:
Laury teaches the limitation associated with Claim 1. Laury does not explicitly teach, however Tanguchi, in the same field of endeavor, teaches:

characterized in that the vehicle is associated with a plurality of users including the user.
(Taniguchi - [0054] - "The housing 83 may be configured to have a plurality of housing boxes by dividing the same to small rooms. By locking or unlocking each housing box individually, goods can be delivered to each of a plurality of users.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the delivery management system of Taniguchi in order to improve the system’s ability “to deliver ordered items to designated delivery addresses quickly and efficiently” (Taniguchi – [0015])

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laury (US 20190228375) as applied in Claim 1 in view of Lathia (US 10613536).

Claim 8:
Laury teaches the limitation associated with Claim 1. Laury does not explicitly teach, however Lathia, in the same field of endeavor, teaches:

characterized in that the vehicle is owned by the user.
(Lathia - [Col. 2, Ln. 17-25] - "This disclosure describes a distributed automated mobile vehicle (“AMV”) system for autonomously delivering orders of items to various delivery locations and/or autonomously returning items to a return location. As discussed in further detail below, in some implementations, each user may own or be assigned their own AMV that is associated with the user and an AMV management system. When not in use, the AMV may be stationed at a user designated location (e.g., their home, a staging area, or rooftop).")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the automated  mobile vehicle routing system of Lathia in order to improve delivery speed to the recipient. (Lathia – [Col. 3, Ln. 56-Col. 4, Ln. 15])

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Laury (US 20190228375) as applied in Claim 1 in view of Skaaksrud (US 20190287046) and Nagarathinam (US 20200184541).

Claim 10:
Laury teaches the limitation associated with Claim 1. Laury teaches:

characterized by further comprising: a communicator that sends the identified arrival time to an information processing device that the user uses,
(Laury - [0070] - "The receiver notification 420 can notify the delivery recipient 102 regarding information regarding delivery and/or access of the requested payload 106, such as the vehicle's arrival, estimated time of arrival, current location, access instructions, remaining wait time, or a combination thereof."

the communicator sends product information relating to the identified second product to the information processing device of the user.
(Laury - [0101] - "the delivery management system 100 can generate tasks for delivery missions that include multiple parties and/or multiple segments (e.g., pairings of sequential locations, and/or routes therebetween, for the mission). For example, the mission can include picking up multiple items from multiple pickup locations, and then dropping them off at the delivery location.")

Laury does not explicitly teach, however Skaaksrud, in the same field of endeavor, teaches:

wherein when a report announcing that the arrival time is approved is received by the communicator,
(Skaaksrud - [0931] - "the modular mobile autonomy control module notifying the authorized delivery recipient of an anticipated delivery time of the ordered item at the destination location prior to receiving the ordered item in the modular cargo storage system, and then having the modular mobile autonomy control module receive a responsive confirmation from the authorized delivery recipient related to the anticipated delivery of the ordered item.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the dispatched delivery system of Skaaksrud in order to improve delivery transparency and minimize vehicle downtime at delivery locations (Skaaksrud – [0931-0934])

Laury does not explicitly teach, however Nagarathinam, in the same field of endeavor, teaches:


the identifier identifies a second product that is transportable to the specified location by the vehicle in conjunction with a first product that is the product at the arrival time, and
(Nagarathinam - [0051] - " The vehicle identifier is compared to the open orders maintained by the e-commerce environment 160. A first order associated with a first user profile including the first vehicle as a primary vehicle is identified and the first order is designated for the first vehicle. In some embodiments, after associating a vehicle identifier with the first order, the vehicle recognition system 28 may review additional orders in the order database and identify a second order including a user profile with a match between the vehicle identifier and a secondary vehicle identifier." [0052] - "At step 116, an employee and/or automated system retrieves and delivers the first order (and any additional orders associated with the vehicle identifier) to the vehicle.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified delivery management system of Laury with the pickup system of Nagarathinam in order to improve order pickup efficiency through grouping multiple orders at pickup (Nagarathinam – [0051-0052])

Claim 10:
Laury in view of  Skaaksrud and Nagarathinam teaches the limitation associated with Claim 10. Laury teaches:

characterized in that the information processing system further comprises a controller that, when a sale request requesting sale of the first product and the second product is received by the communicator, performs, on the vehicle, control of causing the vehicle to transport the first product and the second product to the specified location at the arrival time.
(Laury - [0009] - "when the delivery recipient orders items/products (e.g., over the phone or the Internet) from a merchant/provider, a delivery management system can operate an autonomous delivery vehicle to deliver the ordered items/products to the delivery recipient. In operating the autonomous delivery vehicle, the delivery management system can generate a delivery route for the autonomous delivery vehicle to traverse. The delivery route can include one or more pickup locations for loading the ordered items/products onto the autonomous delivery vehicle, and a delivery location where the delivery recipient can pick up or otherwise obtain the ordered items/products." [0020-0021] - " the delivery management system 100 can combine multiple delivery missions (e.g., multiple orders for the same recipient or for multiple recipients) and generate one delivery route that covers the combined set of delivery missions. ... the delivery management system 100 can generate the delivery route, assign/move one of the autonomous delivery vehicles 120, combine the delivery missions, or a combination thereof based on an optimization mechanism 142 (e.g., a mechanism for optimizing a delivery time, a travel distance, etc.)." - [0039] - " the delivery management system 100 can send a message to the user device 112 to notify the delivery recipient 102 when the vehicle current location 214 reaches or crosses a messaging threshold 218 (e.g., a distance, such as n miles/feet, or a landmark, such as m blocks/intersections, away from the corresponding delivery location) relative to one or more of the delivery locations 212. Accordingly, the delivery management system 100 and/or the vehicle can notify the delivery recipient 102 of the estimated time of arrival and/or the actual arrival, access code or key for retrieving the requested payload 106 from the selected vehicle, etc.")

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rockman – US 20210398070 – references delivery systems utilizing autonomous vehicles
Martenis – US 9552564 – references delivery systems utilizing autonomous vehicles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628